COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Karen Sanders, Theodore Chase, Kevin Pever, Hassan
                            Gebara, Lindsey Villanueva, Tamisha Shelton, Kenneth
                            Williams, Timisha Kimble, and Rosemary Ejifor v. Kanti
                            Bansal d/b/a Signaturecare Emergency Center, Round Table
                            Physicians Group, PLLC, Chyna Corallino, and Lisa Snyder
                            and
                            Kanti Bansal d/b/a Signaturecare Emergency Center, Round
                            Table Physicians Group, PLLC, Chyna Corallino, and Lisa
                            Snyder v. Karen Sanders, Theodore Chase, Kevin Pever,
                            Hassan Gebara, Lindsey Villanueva, Tamisha Shelton,
                            Kenneth Williams, Timisha Kimble, and Rosemary Ejifor

Appellate case number:      01-18-00508-CV

Trial court case number:    17-DCV-239861

Trial court:                240th District Court of Fort Bend County

       The parties to this appeal have filed a Joint Motion to Modify Briefing Schedule
and for Leave to Assert Cross-Appeal Points in Appellees Brief. The motion is denied.
       The appeal will proceed under the applicable Texas Rules of Appellate Procedure.
Accordingly, appellants’ brief and cross-appellants’ brief remain due on September 19,
2018. See TEX. R. APP. P. 9.4(i), 38.6(a); see also id. 38.6(d). Any appellees’ or
cross-appellees’ brief will be due within 30 days of the filing of an appellant’s or
cross-appellant’s brief. See id. 9.4(i), 38.6(b); see also 38.6(d). And the parties may file
any reply briefs in accordance with Texas Rules of Appellate Procedure 9.4(i)(C) and
38.6(c).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually    Acting for the Court

Date: _September 6, 2018        _____________________